Citation Nr: 0825287	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a disability evaluation for the 
residuals of instability and subluxation, status post partial 
lateral meniscectomy of the left knee, from 10 percent to 0 
percent, effective March 1, 2006, was proper.

2.  Whether the reduction of a disability evaluation for the 
residual limitation of motion of the left knee, status post 
partial meniscectomy, from 50 percent to 10 percent, 
effective June 1, 2006, was proper. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 until 
October 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2005 and February 2006 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

Although the RO characterized the claims as entitlement to 
increased evaluations, the Board notes the instant appeal is 
a rating reduction case, not a rating increase case. See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
The Board has therefore recharacterized the issues for 
consideration to more accurately reflect the provisions of 
law under which the appeal must be considered.  See 38 C.F.R. 
§ 19.35 (Providing that the RO's certification of an appeal 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue).

The veteran submitted additional evidence, namely additional 
VA outpatient treatment records dating from December 2006 to 
October 2007, to the Board.  The veteran also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required. 
38 C.F.R. § 20.1304; see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


FINDINGS OF FACT

1.  In June 2005, the RO proposed to reduce compensation 
benefits from 10 percent to 0 percent for the veteran's 
instability and subluxation residuals of the left knee, 
status post partial lateral meniscectomy.  The veteran was 
notified of this proposed reduction that same month; he was 
also notified that he had 30 days to request a hearing and 60 
days to submit additional evidence.

2.  The reduction from 10 percent to 0 percent for veteran's 
instability and subluxation residuals of the left knee, 
status post partial lateral meniscectomy was accomplished by 
way of a rating decision issued in December 2005.

3.  The veteran's left knee manifested with no objective 
evidence of instability and subluxation at the time of the 
proposed reduction in June 2005.

4.  In December 2005, the RO proposed to reduce compensation 
benefits from 50 percent to 10 percent for the veteran's 
limitation of motion of the left knee, status post partial 
lateral meniscectomy.  The veteran was notified of this 
proposed reduction that same month; he was also notified that 
he had 30 days to request a hearing and 60 days to submit 
additional evidence.

5.  The reduction from 50 percent to 10 percent for 
limitation of motion of the left knee, status post partial 
lateral meniscectomy of the left knee was accomplished by way 
of a rating decision issued in February 2006.

6.  The veteran's left knee manifested with flexion of 80 
degrees and extension to 0 degrees at the time of the 
proposed reduction in December 2005.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the instability and 
subluxation residuals of the left knee, status post partial 
lateral meniscectomy from 10 percent to 0 percent, effective 
from March 1, 2006, was proper. 38 U.S.C.A. §§ 1101, 1155, 
5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, 
Diagnostic Codes 5257 (2007).

2.  The reduction in the rating for the limitation of motion 
of the left knee, status post partial lateral meniscectomy 
from 50 percent to 10 percent, effective from June 1, 2006, 
was proper. 38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 
5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 
4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 2004, December 2005 and 
April 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted VA medical records in 
support of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in October 2006, the veteran indicated he had not 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The veteran contends, in essence, that the disability ratings 
for his left knee, status post partial lateral meniscectomy 
were improperly reduced.  By way of history, the RO granted 
service connection for a left knee injury in a May 2002 
rating decision.  At that time a noncompensable evaluation 
was assigned.  Subsequently, a December 2003 rating decision 
recharacterized the disability as residuals status post 
partial lateral meniscectomy and an increased evaluation of 
10 percent was granted, including a temporary total 
evaluation from September 2003 until December 2003 for the 
surgery and convalescence.  The December 2003 rating decision 
also provided for a separate 50 percent rating evaluation for 
the residual condition of limitation of motion of the left 
knee.  As will be described in greater detail below, both 
disability ratings were reduced.  The veteran contends that 
neither disability has improved and asserts that he was 
entitled to maintain a 10 percent rating for the instability 
and a 50 percent rating for the limitation of motion for the 
entire time.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e). The beneficiary will be notified of the 
contemplated action and furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level. Id. The veteran is also to 
be informed that he may request a predetermination hearing, 
provided that the request is received by the VA within 30 
days from the date of the notice. If additional evidence is 
not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires. 38 C.F.R. § 3.105(e).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored. Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991). The law also provides that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred. 38 U.S.C.A. § 
1155 (West 2002). When a veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio. See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993). These provisions 
require VA rating reductions be based upon review of the 
entire history of the veteran's disability. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations. Thus, in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work. Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344 (2005). Under 38 C.F.R. § 3.344, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. See Peyton v. Derwinski, 1 Vet. App. 282, 286- 
87 (1992).  The Board notes however that the 50 percent 
rating for limitation of motion and the 10 percent rating for 
instability had been in effect for less than 5 years.  Thus, 
various provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability ratings do not apply in this 
case; reexamination disclosing improvement will warrant a 
rating reduction. 38 C.F.R. § 3.344(c).

Instability

Concerning the reduction of the lateral instability and 
subluxation of the left knee, the RO provided a VA 
examination in May 2005 to assess the level of the veteran's 
left knee disability.  The RO sent the veteran a letter in 
June 2005 which enclosed a rating decision dated in June 2005 
proposing a reduction in the evaluation of the residuals, 
status post partial lateral meniscectomy from 10 percent to 0 
percent.  The June 2005 letter advised the veteran of his 
rights in regards to this reduction including the right to 
request a hearing and his right to submit additional 
evidence. There was no response to this letter.  The veteran 
subsequently received a rating decision dated in December 
2005 implementing the reduction from 10 percent to 0 percent 
for residuals, status post partial lateral meniscectomy, 
effective March 1, 2006.  Therefore, the Board finds the RO 
followed the procedural requirements of notifying the veteran 
of the proposed reduction and advising him of his rights with 
regards to the reduction.

The next question is whether the veteran's medical disability 
demonstrated an actual improvement.  The Board finds that 
improvement was demonstrated by an examination that was full, 
complete, and sufficient to establish the current level of 
the instability and subluxation of the left knee.  The 
veteran's instability was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this diagnostic code, a knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and a maximum 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The veteran underwent a VA examination in May 2005 to assess 
the severity of his disability.  The veteran complained of 
progressively worse pain of the left knee since an accident 
during service.  He treated with physical therapy, limiting 
his activity and medication.  He used a knee brace and a 
cane.  There were no constitutional symptoms of arthritis and 
no incapacitating episodes of arthritis.  The veteran 
explained he could stand for 15-30 minutes and walk no more 
than one block.  He reported the joint gave way and indicated 
there was left sided instability.  He also described pain, 
stiffness and weakness.  He reported dislocation or 
subluxation and locking episodes several times a week.  There 
was no effusion.  Flare-ups occurred approximately every 2 
weeks.  He indicated he could not weight bear and would stay 
off his knee until symptoms resolved.  

Clinical examination noted no loss of a bone.  There was no 
inflammatory arthritis or joint ankylosis.  There was 
crepitis, but no mass behind the knee, no clicks grinding or 
instability were noted.  There was a patellar abnormality of 
medial edema.  The meniscus was absent.  There was no 
effusion, dislocation or locking.  McMurray's test was 
positive.  The diagnosis was status post left partial lateral 
meniscectomy status post left medial meniscal tear and 
repair.  

A May 2005 VA rehabilitation consultation noted the veteran 
complained his knee was stiff; however the left knee 
demonstrated anterior, posterior medial and lateral 
stability.  

The veteran underwent a VA examination in November 2005 to 
assess the severity of his left knee disability.  During this 
examination he complained of pain which he rated as 8 out of 
10.  He described associated weakness and stiffness and 
indicated the pain would flare up to a 10 with stiffness, 
weakness, swelling, heat, redness, locking and fatigability.  
He denied instability or giving way.  Flare-ups occurred with 
standing over 15 to 20 minutes, walking one block and 
climbing one fight of stairs.  Rest, ice and elevation along 
with pain medication alleviated the pain.  He used a brace 
and a cane.  He denied episodes of dislocation or recurrent 
subluxation.  

Clinical examination reflected no heat, swelling or effusion 
of the left knee.  The patella tracked well.  There was 
tenderness to palpation along the medial joint line. No 
dislocation or locking was noted.  There was good stability 
on varus and vlagus stress test.  Anterior and posterior 
drawer tests were negative but the McMurray's test was 
positive.  There was an obvious antalgic gait with use of a 
cane.  The diagnosis was status post left partial lateral 
meniscectomy status post left medial meniscal repair.  

The veteran also presented testimony at a RO hearing in 
August 2006.  Significantly, while the veteran described 
limitation of motion, difficulty bending the knee and the 
effects on work and daily living, the veteran never alluded 
to any instability or subluxation of the knee during this 
hearing.  

Examining the evidence of record in light of the laws and 
regulations, the Board finds the reduction was proper and the 
current evaluation of 0 percent for the residual instability 
and subluxation of the left knee is appropriate.  
Specifically, although the veteran had subjective complaints 
of instability in June 2005, by November 2005 he denied any 
instances of subluxation or instability.  Furthermore, 
clinical examination in June 2005 and November 2005 found no 
evidence of instability.  Additionally, subsequent VA 
outpatient treatment records and physical therapy records 
document complaints of pain of the left knee, but fail to 
reflect complaints or treatment of instability or subluxation 
suggesting the condition has in fact improved.  Consequently, 
there is no basis for restoring the previous 10 percent 
evaluation, as the evidence at the time of the December 2005 
rating decision that implemented the proposed reduction fully 
supported the RO's conclusion that an improvement in the 
veteran's instability and subluxation of the left knee had 
occurred.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Limitation of Motion

Concerning the rating for the limitation of motion of the 
left knee, the RO provided a VA examination in November 2005 
to assess the level of the veteran's left knee disability.  
The RO sent the veteran a letter in December 2005 which 
enclosed a rating decision dated in December 2005 proposing a 
reduction in the evaluation of the residuals of the status 
post partial lateral meniscectomy with degenerative joint 
disease range of motion, from 50 percent to 10 percent.  The 
December 2005 letter advised the veteran of his rights in 
regards to this reduction including the right to request a 
hearing and his right to submit additional evidence. The 
veteran submitted letters indicating he disagreed with the 
proposed reduction but did not submit additional evidence or 
request a hearing at that time. The veteran subsequently 
received a rating decision dated in February 2006 
implementing the reduction from 50 percent to 10 percent for 
residuals of the status post partial lateral meniscectomy 
with degenerative joint disease range of motion, effective 
June 1, 2006.  Therefore, the Board finds the RO followed the 
procedural requirements of notifying the veteran of the 
proposed reduction and advising him of his rights with 
regards to the reduction.

The next question is whether the veteran's medical disability 
demonstrated an actual improvement.  The veteran's residuals 
of the status post partial lateral meniscectomy with 
degenerative joint disease range of motion was rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic 
Code 5261, a noncompensable evaluation is warranted for 
extension limited to 5 degrees, a 10 percent evaluation is 
for assignment when extension is limited to 10 degrees, a 20 
percent evaluation is for assignment when extension is 
limited to 15 degrees and a 30 percent evaluation is for 
assignment when extension is limited to 20 degrees.  The 
Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5260, a 
noncompensable evaluation is warranted for flexion limited to 
60 degrees, and a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees. A 20 percent evaluation is 
warranted when flexion is limited to 30 degrees and a 30 
percent evaluation is warranted when flexion is limited to 15 
degrees. 

As noted above, the veteran underwent a VA examination in May 
2005 to assess the severity of his disability.  He complained 
of progressively worse pain of the left knee and noted he 
treated with physical therapy, limitation of activities, and 
pain medication.  He used a brace and a cane.  There were no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  He could stand for 15-30 minutes and 
walk no more than one block.  He complained of the joint 
giving way, left sided instability, pain, stiffness and 
weakness.  He reported dislocation, subluxation and locking 
episodes several times a week.  There was no effusion.  There 
were flare-ups approximately every 2 weeks.  He indicated he 
could not weight bear and stayed off his knee until symptoms 
resolved.  

Clinical examination found flexion from 0-80 degrees with 
pain at all levels.  There was no additional limitation of 
motion with repetition.  There was extension from 80 to -
35degrees with pain throughout all ranges of motion.  There 
was no additional limitation of motion with repetition.  
There was no loss of a bone.  No inflammatory arthritis or 
joint ankylosis was noted.  There was crepetis, but no mass 
behind the knee, or clicks, grinding or instability were 
noted.  There was a patellar abnormality of medial edema and 
the meniscus was absent.  There was no effusion, dislocation 
or locking.  McMurray's test was positive.  The diagnosis was 
status post left partial lateral meniscectomy status post 
left medial meniscal tear and repair.  

A May 2005 VA rehabilitation consultation noted the veteran 
complained his knee was stiff.  He had flexion from 0-80 
degrees.  Similarly, VA physical therapy reports dated in May 
2005 described motion of the left knee from 0-120 degrees.  

The veteran underwent a VA examination in November 2005 to 
assess the severity of his left knee disability.  During this 
examination he complained of pain which he rated as 8 out of 
10.  He described weakness and stiffness with the pain and 
indicated the pain would flare up to a 10 with stiffness, 
weakness, swelling, heat, redness, locking and fatigability.  
Flare ups occurred with standing over 15 to 20 minutes, 
walking one block or climbing one fight of stairs.  Rest, ice 
and elevation along with pain medication alleviated the pain.  
He used a brace and a cane.    

Clinical examination reflected no heat, swelling or effusion 
of the left knee.  The patella tracked well.  There was 
passive flexion from 0-120 degrees and he stopped due to 
stiffness and pain.  Active motion was from 0-80 degrees due 
to pain.  There was pain beginning at 80 degrees in both 
ranges of motion.  Extension was found to 0 degrees.  There 
was further decreased motion of 0-70 degrees after repeated 
flexion and extension.  There was tenderness to palpation 
along the medial joint line.  There as an obvious antalgic 
gait with use of the cane.  The diagnosis was status post 
left partial lateral meniscectomy status post left medial 
meniscal repair.  

A January 2006 VA outpatient treatment record noted that the 
veteran was seen for complaints of pain in the left knee.  He 
ambulated with a cane and was noted to have a limp.  Clinical 
examination revealed the veteran had practically full range 
of motion of the knee. There was no swelling or redness.  
There was no localized pain, just generalized pain in the 
entire joint.  The veteran indicated he was unable to work.  
The examiner concluded that after 10 months the veteran 
should have been able to continue to work and clinically was 
unable to find critical signs explaining the pain.  

An October 2007 VA outpatient treatment record noted the knee 
portal was healed and indicated there was no erythema.  
Flexion was found to 85 degrees and full extension was noted.  
There was mild medial joint line tenderness to palpation and 
pain with pressure to the patella area.  He walked with a 
cane and complained of pain.  

Examining the evidence of record in light of the laws and 
regulations, the Board finds the reduction was proper and the 
evaluation of 10 percent for limitation of motion of the left 
knee is appropriate.  Given the above evidence, the Board 
finds that improvement was in fact demonstrated by an 
examination that was full, complete and sufficient to 
establish the current level of the veteran's range of motion.  
The record clearly reflects that from May 2005 until the 
present the veteran's left knee retained extension of at 
least 0 degrees, greater than limitation to 10 degrees 
contemplated by a compensable rating under Diagnostic Code 
5261.  In fact, the veteran's range of motion would warrant a 
noncompensable evaluation; however, given the veteran's 
continuous complaints of pain associated with his knee 
disability and the evidence that all motion of the knee is 
painful, the currently assigned 10 percent evaluation is 
appropriate.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also 
considered whether a rating under Diagnostic Code 5260 was 
appropriate.  However, the record reflects the veteran's left 
knee retained flexion greater than 45 degrees and as such a 
compensable evaluation under this diagnostic code is not 
appropriate.  

Consequently, there is no basis for restoring the previous 50 
percent evaluation, as the evidence at the time of the 
February 2006 rating decision that implemented the proposed 
reduction fully supported the RO's conclusion that an 
improvement in the veteran's motion of the left knee had 
occurred.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The reduction of the rating for instability and subluxation 
of the left knee, status post partial lateral meniscectomy 
from 10 percent to 0 percent effective March 1, 2006 was 
proper and restoration is not warranted.  

The reduction of the rating for limitation of motion of the 
left knee, status post partial lateral meniscectomy with 
degenerative joint disease from 50 percent to 10 percent 
effective June 1, 2006 was proper and restoration is not 
warranted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


